FINAL Note 5 THE VENGROWTH INVESTMENT FUND INC., THE VENGROWTH II INVESTMENT FUND INC. and BDC CAPITAL INC. - and - EXFO ELECTRO-OPTICAL ENGINEERING INC. - and - NAVTEL COMMUNICATIONS INC. SHARE PURCHASE AGREEMENT March 26, 2008 Stein Monast l.l.p. Note 5: Contains unnecessary information which is not affecting the overall understanding of the transaction and the related document TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND PRINCIPLES OF INTERPRETATION 1.1 Definitions 1.2 Certain Rules of Interpretation 1.3 Knowledge 1.4 Entire Agreement 1.5 Schedules ARTICLE 2 PURCHASE AND SALE 2.1 Action by Vendors and Purchaser 2.2 Place of Closing 2.3 Restricted Rights ARTICLE 3 PURCHASE PRICE 3.1 Estimated Base Purchase Price 3.2 Satisfaction of the Purchase Price 3.3 Delivery of Closing Date Financial Statements 3.4 Net Working Capital and Long-Term Debt Adjustments 3.5 Objection to Closing Date Financial Statements 3.6 Appointment of Vendors Representative ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE VENDORS 4.1 Incorporation and Corporate Power 4.2 Registration 4.3 Incorporation, Corporate Power and Registration of the Subsidiaries 4.4 Subsidiaries 4.5 Residence of the Vendors 4.6 Status of the Vendors and Right to Sell 4.7 Securities Laws 4.8 Capitalization 4.9 Due Authorization 4.10 Enforceability of Obligations 4.11 Absence of Conflicts 4.12 Regulatory Approvals 4.13 Financial Statements 4.14 Monthly Financial Statements 4.15 Absence of Undisclosed Liabilities 4.16 Absence of Changes and Unusual Transactions 4.17 Non-Arm’s Length Transactions 4.18 No Joint Venture Interests or Strategic Alliances 4.19 Product Warranties 4.20 Absence of Guarantees 4.21 Major Suppliers and Customers 4.22 Sufficiency of Assets 4.23 Title to Certain Assets 4.24 Condition of Certain Assets 4.25 Location of the Assets 4.26 Inventories 4.27 Collectibility of Accounts Receivable 4.28 Government Grants 4.29 Business in Compliance with Law 4.30 Governmental Authorizations 4.31 Restrictive Covenants 4.32 Intellectual Property 4.33 Owned Real Property 4.34 Leased Real Property 4.35 Environmental Matters 4.36 Employment Matters 4.37 Collective Agreements 4.38 Pension and Other Benefit Plans 4.39 Personal Information 4.40 Insurance 4.41 Contracts 4.42 Litigation 4.43 Tax Matters 4.44 Books and Records 4.45 Corporate Records 4.46 Trade Allowances 4.47 Bank Accounts, etc. 4.48 Powers of Attorney 4.49 No Bankruptcy/Insolvency 4.50 No Broker 4.51 Note 1: Contains confidential employee related information along with Vendor's confidential information 4.52 Note 1: Contains confidential employee related information along with Vendor's confidential information 4.53 Full Disclosure ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 5.1 Status of the Purchaser 5.2 Due Authorization 5.3 Ehforceability of Obligations 5.4 Absence of Conflicts 5.5 Regulatory Approvals 5.6 No Broker 5.7 Securities Laws ARTICLE 6 NON-WAIVER; SURVIVAL 6.1 Non-Waiver 6.2 Nature and Survival ARTICLE 7 PURCHASER’S CONDITIONS PRECEDENT 7.1 Truth and Accuracy of Representations of Vendors at the Closing Time 7.2 Performance of Obligations 7.3 Receipt of Closing Documentation 7.4 Opinions of Counsel 7.5 Consents, Authorizations and Registrations 7.6 No Proceedings 7.7 Encumbrances and Guarantees 7.8 Non-Competition 7.9 Releases 7.10 Key Employees 7.11 No Material Adverse Effect 7.12 Directors and Officers of the Corporation and of the Subsidiaries 7.13 Good Standing 7.14 Stock Option Plan ARTICLE 8 VENDORS’ CONDITIONS PRECEDENT 8.1 Truth and Accuracy of Representations of the Purchaser at Closing Time 8.2 Directors and Officers of the Corporation and of the Subsidiaries 8.3 No Proceedings 8.4 Escrow Agreement 8.5 Performance of Obligations ARTICLE 9 OTHER COVENANTS OF THE PARTIES 9.1 Tax Returns ARTICLE 10 INDEMNIFICATION 10.1 Indemnification by the Vendors 10.2 Indemnification by the Purchaser 10.3 Indemnification Procedures for Third Party Claims 10.4 Set-Off 10.5 Tax Status of Indemnification Payments ARTICLE 11 GENERAL 11.1 Arbitration 11.2 Public Notices 11.3 Expenses 11.4 Notices 11.5 Assignment 11.6 Enurement 11.7 Amendment 11.8 Further Assurances 11.9 Execution and Delivery Table of Contents THIS SHARE PURCHASE AGREEMENT is made as of March 26, 2008 BETWEEN: Note 5 and Note 5 and Note 5 and THE VENGROWTH INVESTMENT FUND INC., a corporation governed by the laws of Canada, (“VenGrowth”) and THE VENGROWTH II INVESTMENT FUND INC., a corporation governed by the laws of Canada, (“VenGrowth II”) and BDC CAPITAL INC., a corporation governed by the laws of Canada, (“BDC”) (VenGrowth, VenGrowthII and BDC are hereinafter called the “Venture Capital Firms”) (the Individual Vendors and the Venture Capital Firms are hereinafter called the “Vendors”) And Note 5: Contains unnecessary information which is not affecting the overall understanding of the transaction and the related document Table of Contents EXFO ELECTRO-OPTICAL ENGINEERING INC. a corporation constituted under the laws of Canada, (the “Purchaser”) and NAVTEL COMMUNICATIONS INC., a corporation governed by the laws of Ontario, (the “Corporation”) RECITALS: A. The Vendors beneficially own and control all of the issued and outstanding shares of the Corporation. B. The Vendors have agreed to sell to the Purchaser and the Purchaser has agreed to purchase from the Vendors all of the issued and outstanding shares of the Corporation, on the terms and conditions of this Agreement. THEREFORE, the Parties agree as follows: ARTICLE 1 DEFINITIONS AND PRINCIPLES OF INTERPRETATION 1.1 Definitions Whenever used in this Agreement, the following words and terms have the meanings set out below: “Accounts Payable” means amounts owing by the Corporation or any of the Subsidiaries to any Person as of the Closing Time, which are incurred in the normal course of business in connection with the purchase of goods or services in accordance with the terms of this Agreement to the extent reflected on the Closing Date Financial Statements; “Accounts Receivable” means accounts receivable, bills receivable, trade accounts, book debts and insurance claims recorded as receivable in the Books and Records and other amounts due or deemed to be due to the Corporation or any of the Subsidiaries including refunds and rebates receivable to the extent reflected on the Closing Date Financial Statements; “Accrued Liabilities” means ordinarily recurring operating expenses of the Corporation and any of the Subsidiaries incurred as of the Closing Time but which are not yet due and payable as of the Closing Time and claims against the Corporation and any of the Subsidiaries that are increasing with the passage of time or receipt of goods or services but are not yet due and payable as of the Closing Time, including accruals for vacation pay, customer rebates and allowances for product returns to the extent reflected on the Closing Date Financial Statements, excluding (for greater certainty) Accounts Payable; - 2 - Table of Contents “Affiliate” of any Person means, at the time such determination is being made, any other Person controlling, controlled by or under common control with such first Person, in each case, whether directly or indirectly, and “control” and any derivation thereof means the possession, directly or indirectly, of the power to direct the management and the affairs of a Person whether through the ownership of voting securities or otherwise; “Agreement” means this Share Purchase Agreement, including all schedules, and all amendments or restatements, as permitted, and references to “Article” or “Section” mean the specified Article or Section of this Agreement; “Appurtenances” means privileges, rights, easements, servitudes and appurtenances both at law and equity, as applicable, belonging to or for the benefit of Real Property, including means of access between Real Property and a public way, rights in respect of or for any other uses upon which the present use is dependent (such as pipelines, cables, railway sidings) and rights existing in and to any streets, alleys, passages and other rights-of-way; “Arbitration Act” has the meaning given in Section 11.1; “Arm’s length” has the meaning that it has for purposes of the Income Tax Act (Canada); “Balance Sheet” means the consolidated balance sheet of the Corporation and the Subsidiaries as at December31, 2007, forming part of the Financial Statements; “Benefit Plans” means plans, arrangements, agreements, programs, policies, practices or undertakings, whether oral or written, formal or informal, funded or unfunded, insured or uninsured, registered or unregistered to which the Corporation or any of the Subsidiaries is a party or bound and in which the Employees participate or under which the Corporation or any of the Subsidiaries has, or will have, any liability or contingent liability (or pursuant to which payments are made, or benefits are provided to, or an entitlement to payments or benefits may arise) with respect to any of its Employees or former employees, directors or officers, individuals working on contract with the Corporation or any of the Subsidiaries or other individuals providing services to any of them of a kind normally provided by employees (or any spouses, dependants, survivors or beneficiaries of any such persons), excluding statutory benefit plans which the Corporation or any of the Subsidiaries are required to participate in or comply with, including the Canada Pension Plan and plans administered pursuant to applicable health tax, workplace safety insurance and employment insurance legislation; “Books and Records” means books and records of the Corporation and the Subsidiaries relating to the Corporation or the Subsidiaries, including financial, corporate, operations and sales books, records, books of account, sales and purchase records, lists of suppliers and customers, formulae, business reports, plans and projections and all other documents, surveys, plans, files, records, assessments, correspondence, and other data and information, financial or otherwise, including all data, information and databases stored on computer-related or other electronic media; - 3 - Table of Contents “Business Day” means any day, other than a Saturday or Sunday, on which banks in Toronto, Ontario and Québec City, Québec are open for commercial banking business during normal banking hours; “Claims” includes claims, demands, complaints, grievances, actions, applications, suits, causes of action, Orders, charges, indictments, prosecutions, or other similar processes, assessments or reassessments, judgments, debts, liabilities, penalties, fines, expenses, costs, damages or losses, including, out of pocket expenses and professional fees, including reasonable fees and disbursements of legal counsel, and all out of pocket costs incurred in pursuing any of the foregoing or any proceeding relating to any of the foregoing; “Closing” means the completion of the sale to and purchase by the Purchaser of the Purchased Shares under this Agreement; “Closing Date” means March 26, 2008or such other date as the Parties may agree in writing as the date upon which the Closing shall take place; “Closing Date Financial Statements” means the consolidated balance sheet of the Corporation as at the Closing Date, showing to the extent permitted in accordance with GAAP all of the assets and liabilities of the Corporation consistently applied with those used in the Financial Statements, prepared by the Vendors; the Purchaser may, at its entire discretion, have such financial statements audited within the 30-day delay provided for in Section 3.5 hereafter, and can choose the audit firm to carry such audit, but will assume the audit fees thereof; “Closing Net Working Capital” means: (i) as at the Closing Date: (a) Note 3 (b) Note 3 (c) Note 3 (d) Note 3 Note 3: Contains confidential information that could be seriously prejudicial to the interests of the EXFO Group. - 4 - Table of Contents (e) Note 3 (f) Note 3 (g) Note 3 (h) Note 3 Note 3 (ii) Note 3 All amounts used to calculate the Closing Net Working Capital being in accordance with GAAP applied on a consistent basis; “Closing Time” means noon (12:00 pm) (Toronto time), on the Closing Date or such other time on such date as the Parties may agree in writing as the time at which the Closing shall take place; “Collective Agreements” means collective agreements (including expired collective agreements which have not been renewed) and related documents including benefit agreements, letters of understanding, letters of intent and other written communications (including arbitration awards) by which the Corporation or any of the Subsidiaries is bound or which impose any obligations upon the Corporation or any of the Subsidiaries or set out the understanding of the parties or an interpretation with respect to the meaning of any provisions of such collective agreements; “Contracts” means contracts, licences, leases, agreements, obligations, promises, undertakings, understandings, arrangements, documents, commitments, entitlements or engagements to which the Corporation or any of the Subsidiaries is a party or by which any of them are bound or under which the Corporation or any of the Subsidiaries has, or will have, any liability or contingent liability (in each case, whether written or oral, express or implied), and includes any quotations, orders, proposals or tenders which remain open for acceptance and warranties and guarantees; Note 3: Contains confidential information that could be seriously prejudicial to the interests of the EXFO Group. - 5 - Table of Contents “Copyrights” has the meaning given in the Intellectual Property definition; “Corporation Source Code” has the meaning given in section 4.32(g)(iii); “Customer Offerings” means (a) the products or services (including Software and Documentation) that the Corporation or the Subsidiaries (i) currently develops, manufactures, markets, distributes, makes available, sells or licenses to third parties, or (ii) has developed, manufactured, marketed, distributed, made available, sold or licensed to third parties within the previous three (3) years, or (ii) currently plans to develop, manufacture, market, distribute, make available, sell or license to third parties in the future and (b) the services that the Corporation or the Subsidiaries (i) currently provides or makes available to third parties, or (ii) has provided or made available to third parties within the previous three (3) years, or (iii) currently plans to provide or make available to third parties in the future. A true and complete list of all Customer Offerings is set forth in Schedule 1.1; “Developers” has the meaning given in section 4.32(g)(iii); “Disputes” has the meaning given in Section 11.1; “Documentation” means printed, visual or electronic materials, reports, white papers, documentation, specifications, designs, flow charts, code listings, instructions, user manuals, frequently asked questions, release notes, recall notices, error logs, diagnostic reports, marketing materials, packaging, labeling, service manuals and other printed or electronic information describing the use, operation, installation, configuration, features, functionality, pricing, marketing or correction of a Customer Offering, whether or not provided to end users. “Employees” means individuals employed by the Corporation or any of the Subsidiaries on a full-time, part-time or temporary basis, including those employees on disability leave, parental leave or other absence; “Employment Contracts” means Contracts, other than Benefit Plans, relating to the compensation, duties and related matters of an Employee, including any communication or practice relating to an Employee which imposes any obligation on the Corporation or any of the Subsidiaries; “Encumbrances” means pledges, liens, prior claims, legal hypothecs, hypothecs, charges, security interests, leases, title retention agreements, mortgages, restrictions, developments or similar agreements, easements, servitudes, rights-of-way, title defects, options, rights of first refusal or adverse claims or encumbrances of any kind or character whatsoever; “Environment” means the environment and natural environment as defined in any Environmental Laws and includes indoor air, the environment in the workplace, ground water, any living things and the interacting natural systems that include components of air, land, water, organic and inorganic matters and living things; - 6 - Table of Contents “Environmental Approvals” means permits, certificates, licences, authorizations, consents, agreements, instructions, directions, notices, registrations, approvals or other rights made, issued, granted, conferred or required by a Governmental Authority pursuant to any Environmental Law relating to the operations, business or assets of the Corporation or any of the Subsidiaries and includes any sewer surcharge or over strength agreements; “Environmental, Health and Safety Liabilities”means any cost, damage, expense (including legal, consultant and engineer fees and expenses), liability, obligation or other responsibility arising from or under any Environmental Law or Occupational Safety and Health Law or relating to the contamination of the Environment, including those consisting of or relating to: (a) any environmental, health or safety matter or condition (including on-site or off-site contamination, occupational safety and health and regulation of any chemical substance or product); (b) any fine, penalty, judgment, award, Orders, settlement, legal or administrative proceeding, damages, loss, claim, demand or response, remedial or inspection cost or expense arising under any Environmental Law or Occupational Safety and Health
